The information in this case charged that Jack Kathary did keep a place in the town of Wirt, Carter county, known as the "Oil Exchange," with the intention and purpose of selling intoxicating liquors. On his trial the jury rendered a verdict finding him guilty as charged, and fixed his punishment at confinement in the county jail for 30 days and a fine of $500. To reverse the judgment rendered on the verdict an appeal was perfected.
This is a prosecution under section 4, c. 26, Session Laws 1913, which provision of the statute was in the case of Proctor v. State, 15 Okla. Crim. 338, 176 P. 771, held unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgment is reversed.